   19-60020-BPH Doc#: 41 Filed: 04/30/19 Entered: 04/30/19 15:03:13 Page 1 of 2



Joseph V. Womack
Waller & Womack, P.C.
303 North Broadway, Ste 805
Billings, MT 59101
Telephone: (406) 252-7200
Fax: (406) 252-4266
Email: jwomack@jvwlaw.com
Attorney No. 2641

Attorney for Trustee

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MONTANA

 In Re:
 REBECCA ANN NARMORE                                 Case No. 19-60020-7


          Debtor(s)

                                MOTION TO SHORTEN NOTICE


TO:       THE HONORABLE BENJAMIN P. HURSH

          COMES NOW, Joseph V. Womack, the duly qualified and appointed Trustee of the

Bankruptcy Estate of the above-captioned Debtors, and hereby moves this Court for its Order to

shorten the length of the notice period for the Motion to Sell Free and Clear filed April 30, 2019 from

fourteen (14) days to seven (7) days. This is for the reason that the current Real Estate Sales Contract

requires a closing to occur on May 24, 2019. Since the sale is contingent upon approval of the sale by

the Court and the running of a fourteen (14) day appeal period after entry of the order approving the

sale, Trustee is requesting the length of the notice be for seven (7) days.

          WHEREFORE, the Trustee moves that the Notice of Sale period be shortened from fourteen

(14) days to seven (7) days.




Motion to Shorten Notice                                                                     Page 1 of 2
   19-60020-BPH Doc#: 41 Filed: 04/30/19 Entered: 04/30/19 15:03:13 Page 2 of 2



        DATED this 30th day of April, 2019.

                                                            WALLER & WOMACK, P.C.


                                                            By: /s/ Joseph V. Womack
                                                                    Joseph V. Womack
                                                                    Attorney for Trustee

                                 CERTIFICATE OF SERVICE
        I, the undersigned, certify under penalty of perjury that on April 30, 2019, or as soon as
possible thereafter, a copy of the foregoing was served electronically by the Court’s ECF notice to
all persons/entities requesting special notice or otherwise entitled to the same and that in addition
service by mailing a true and correct copy, first class mail, postage prepaid, was made to the
following persons/entities who are not ECF registered users:

Debtor:
REBECCA ANN NARMORE
PO BOX 1203
RED LODGE, MT 59068

Interested Parties:
Creditor Mailing Matrix



                                                            By: /s/ Mikailla Widdicombe
                                                                    Mikailla Widdicombe
                                                                    Legal Asst. to Trustee




Motion to Shorten Notice                                                                     Page 2 of 2
